RSU Agreement

Stock Payment of Annual and Performance Bonus

UK Employees



CAMBRIDGE DISPLAY TECHNOLOGY, INC.
RESTRICTED UNITS AGREEMENT
(FOR UK EMPLOYEES)

THIS AGREEMENT is made on 29 January 2007

BETWEEN:-

(1) CAMBRIDGE DISPLAY TECHNOLOGY, INC, a Delaware corporation (the "Company")
and

(2) [INSERT NAME] (the "Employee")

IT IS AGREED as follows:-

1.        DEFINITIONS AND INTERPRETATION

1.1        The words and expressions set out below have the meanings specified
against them:

"the Award"        the award of Restricted Units granted to the Employee under
the terms of this Agreement, as set out in Schedule 1 and in accordance with
Article V of the Plan;

"the Board"         the Board of Directors of the Company from time to time;

"Change in Control"                        as defined in the Plan;

"the Committee"        the Compensation Committee of the Board from time to time
or, following a Change in Control, those persons who comprised the Compensation
Committee of the Board immediately prior to such Change in Control;

"the Date of Grant"        the date on which the Award was granted, as set out
in Schedule 1 to this Agreement;

"Dividend Equivalents"        as defined in the Plan;

"the Employer"        such member of the Group that is the Employee's employer,
or if he has ceased to hold an office or employment within the Group, was his
employer or such other member of the Group, or other person, as under the PAYE
Regulations or, as the case may be, the NICs Regulations or any other statutory
or regulatory enactment (whether in the UK or otherwise) and is obliged to
account or would suffer a disadvantage should it not account for any Tax
Liability;

"Employer's NICs"        secondary Class 1 National Insurance contributions
payable by (or by reference to) the Employer;

"Employee's NICs"        primary Class 1 National Insurance contributions
payable by (or by reference to) the Employee;

"Fair Market Value"        the Fair Market Value (as defined in the Plan) of the
Shares in respect of which the Award has Vested calculated on the Vesting Date;

"Group"        the Company (and any successor thereto) and any company which is
for the time being a Subsidiary of the Company (as defined in the Plan);

"HMRC"        the UK HM Revenue & Customs;

"ITEPA"                                the UK Income Tax (Earnings and Pensions)
Act 2003;
      
"the Liquidity Date"        the date or dates on or after which the Shares
acquired on Vesting of the Award may be sold by the Employee without
restriction, as set out in Schedule 1 to this Agreement;

"NICs Regulations"        the regulations made for the assessment, collection
and recovery of national insurance contributions under Schedule 1 of the Social
Security (Contributions & Benefits Act 1992;

"Nominated Broker"        a broker nominated by the Committee from time to time
and notified as such to the Employee for the purposes of clause 7 of this
Agreement;

"PAYE Regulations"        the regulations made for the assessment, collection
and recovery of income tax under section 684 of ITEPA;

"Period of Restriction"                means the period of time between the Date
of Grant and the Vesting Date as set out in Schedule 1 to this Agreement;

"Plan"                                the Cambridge Display Technology, Inc.
2004 Stock Incentive Plan,

"Restricted Units"                    a forfeitable right to receive the Shares;

"Shares"                         the number of shares of class A common stock of
the Company (with a par value of $0.01 per share) set out in Schedule 1 to this
Agreement;

"the Stock Acquisition Date"        the date or dates on which the Shares will
be issued following Vesting of the Award as set out in Schedule 1 to this
Agreement;

"Tax Liability"                        any liability of the Employer to withhold
the statutory minimum of withholding tax due and/or account to HMRC (or any
other tax authority in any jurisdiction) for an amount of, or representing,
income tax, Employee's NICs and, if expressly referred to in Schedule 1 to this
Agreement, Employer's NICs and/or any other tax or social security contributions
charge, levy or sum (whether under the laws of the UK or otherwise) which may
arise in respect of the Award (whether pursuant to its grant or Vesting, the
acquisition or holding of the Shares or otherwise);

"UK"                                United Kingdom;

"Vesting"                        the date on which the Period of Restriction
ends (the "Vesting Date") as set out in Schedule 1 to this Agreement (and "Vest"
and "Vested" shall be construed accordingly).
                        
1.2        Words and phrases not otherwise defined in this Agreement shall have
the meanings given to them in the Plan.

1.3        References in this Agreement to a statute or a statutory provision
shall include any modification, re-enactment or extension thereof.

2.        GRANT OF AWARD        

2.1        Subject to the terms and conditions of this Agreement and of the
Plan, the Committee hereby grants to the Employee the Award in consideration of
the Employee's continuing duties and obligations to the Company from the Date of
Grant.

2.2        The Award is personal to the Employee and may not be transferred,
assigned, mortgaged, charged or otherwise disposed of and shall immediately
become void and of no effect in the event of the bankruptcy of the Employee.

2.3        The grant of the Award shall be conditional upon the Employee duly
executing and returning to the Company a copy of this Agreement, together with
any further documentation specified in Schedule 1.

3.        VESTING OF THE AWARD

3.1        Subject to clauses 5 and 6 below, the Employee's Award shall Vest
fully on the Vesting Date.

3.2        Upon Vesting of the Award the Employee will become entitled to
receive the Shares in respect of which the Award has Vested on the Stock
Acquisition Date and the Company shall arrange for such Shares to be delivered
to the Employee within 30 days of the Stock Acquisition Date (subject to clause
8 below).

4.        DIVIDEND EQUIVALENTS

Dividend Equivalents will not be paid to the Employee in respect of the Award
nor does the Employee have any right to receive such Dividend Equivalents or any
other payments in connection with the payment of dividends on the Company's
shares prior to the Stock Acquisition Date.



5.        TERMINATION OF EMPLOYMENT

5.1        Except as may be specified in Schedule 1 or as otherwise determined
by the Committee (in its absolute discretion), the Award shall be forfeited and
cancelled upon the Employee ceasing to hold an office or employment with the
Group at any time during the Period of Restriction. In such circumstances the
Award shall lapse in its entirety on the date of such cessation or, if earlier,
the date on which notice of such cessation is given by either party.

5.2        If the Employee ceases to hold an office or employment with the Group
at any time following the Period of Restriction (i.e. on or after the Vesting
Date) then the Award will continue to be governed by terms of this Agreement.

5.3        For the purposes of this clause 5, the Employee shall not be treated
as ceasing to hold an office or employment within the Group unless and until he
no longer holds any office or employment with any member of the Group.

6.        CHANGE OF CONTROL

6.1        Subject to Section 9.2 of Article IX of the Plan, if a Change in
Control occurs at any time during the Period of Restriction, the Award shall
Vest fully immediately prior to, or on the occurrence of, the Change in Control.
For the avoidance of doubt, the timing and mechanics of such Vesting shall be
determined by the Committee taking into account the relevant Change in
Control.   

6.2        Upon Vesting of the Award under this clause 6, the Employee will
become entitled to receive the Shares in respect of which the Award has Vested
and the Company shall arrange for such Shares to be delivered to the Employee
within 30 days of the Vesting Date (subject to clause 8 below).

7.        RESTRICTIONS ON DEALING IN SHARES

7.1        Subject to being permitted to sell a sufficient number of Shares
acquired on the Stock Acquisition Date in order to comply with the obligations
under clause 8 below and unless the Committee (in its absolute discretion)
determines otherwise, the Employee may not sell any of the Shares acquired
pursuant to the Award prior to the relevant Liquidity Date.

7.2        In addition to the above and unless the Committee (in its absolute
discretion) determines otherwise, the Employee may only sell (or otherwise trade
in) the Shares through the Nominated Broker.

7.3        By accepting the Award and signing this Agreement, you acknowledge
that you understand the Company's policy on, and are aware of and understand
your obligations under federal securities laws with respect to, trading in the
Company's securities. The Company will have the right to recover, or receive
reimbursement for, any compensation or profit you realize on the disposition of
Shares received for Restricted Units to the extent that the Company has a right
of recovery or reimbursement under applicable securities law. If you are an
'affiliate' of the Company, you may dispose of any Shares issued with respect to
your Restricted Units only pursuant to an effective registration statement under
the U.S. Securities Act of 1933, as amended, or an exemption or exclusion from
the registration requirements.

8.        TAXES

8.1        The Employee hereby indemnifies the Company and/or the Employer
against any Tax Liability arising as a result of anything done pursuant to this
Agreement. Without prejudice to the generality of the foregoing, the Company
and/or the Employer shall be entitled to recover the Tax Liability due from the
Employee in such manner as the Board shall think fit and in particular no Shares
shall be delivered to the Employee (or cash paid in lieu of Shares) unless the
Employee has either:-

        8.1.1        made a payment to the Company and/or the Employer of an
amount equal to the Tax Liability; or

        8.1.2        entered into arrangements with the Company and/or the
Employer to secure that such a payment is made (whether by authorising the
Company to procure the sale of some or all of the Shares on his behalf and
authorising the payment to the Company and/or the Employer of the relevant
amount out of the proceeds of sale or authorising a deduction from salary and
other cash payments made or otherwise).

8.3        In the event that Shares acquired on the Stock Acquisition Date are
"restricted securities" within the meaning of Chapter 2 of Part 7 to ITEPA 2003,
the Employee shall, unless the Board directs otherwise, enter into a joint
election with the Company (or his employer company, if different) under section
431(1) of ITEPA 2003 (disapplying all the restrictions attaching to the Shares
acquired) in the form prescribed or agreed by HMRC to elect to pay income tax
(if any) computed by reference to the unrestricted market value of the Shares
acquired no later than 14 days after the acquisition of such Shares (or such
longer period as HMRC may direct).

9.        GENERAL

9.1        The Award granted under this Agreement does not form part of the
Employee's terms and conditions of employment with the Group and is a matter
entirely separate from any entitlement the Employee may have from his employment
with the Group. In particular (but without limiting the generality of the
foregoing) if the Employee ceases to be an employee or officer of the Group for
any reason whatsoever he/she shall not be entitled to any compensation for any
loss of any right or benefit or prospective right or benefit under this
Agreement which he/she might otherwise have enjoyed whether such compensation is
claimed by way of damages for unfair dismissal, wrongful dismissal or other
breach of contract or by way of compensation for loss of office or otherwise
howsoever and by executing this Agreement the Employee irrevocably waives any
such right.

9.2        Any notice in writing to be given to the Employee under this
Agreement shall be sufficiently given if sent through the post in a prepaid
cover addressed to him/her at his/her address last known to the Company. The
Employee shall notify the Company in writing of any change of address. Any
notice in writing to be given to the Company shall be properly given if sent to
or left at the registered office of the Company, addressed for the attention of
the Company Secretary.

9.3        If any matter arises in connection with the Award or its operation
for which provision is not made in this Agreement or the Plan such matter shall
be resolved, dealt with or provided for in such manner as the Board (taking
account of the recommendations of the Committee) shall in its absolute
discretion think fit. The Board's decision on any matter concerning the Award
shall (subject as expressly provided to the contrary in this Agreement) be final
and binding. In making such decision the Board shall be entitled to have regard
principally to what it considers (in its absolute discretion) to be in the best
interests of the Company and the shareholders holding the majority of all of the
issued share capital of the Company at that time.

9.4        The grant of Restricted Units, the issuance of Shares with respect to
Restricted Units and the disposition of such Shares are subject to the
provisions of the Plan and any rules the Committee may prescribe. The Plan
document, as may be amended from time to time, is incorporated into this
Agreement. In the event of any conflict between the terms of the Plan and the
terms of this Agreement, the Plan will control. By accepting the Award, you
acknowledge receipt of the Plan, as in effect on the date of this Agreement.

10. GOVERNING LAW

        This Agreement and the rights and obligations of the Company and the
Employee shall be governed by and construed in accordance with the laws of the
State of Delaware, without reference to principles of conflict of laws which
would require application of the law of another jurisdiction, except to the
extent that the corporate law of the State of Delaware specifically and
madatorily applies.

11. PERSONAL DATA

        The Employee consents to the holding and processing of data about him
and his dependants (including sensitive personal data) for the purposes of
administering the Plan and the disclosure of such data (even outside the
European Union) to the Employer or any member of the Group and to any potential
purchaser of the Employer or of its business or of any member of the Group or of
its business, and to the advisors and administrators of the same.

IN WITNESS WHEREOF, the Company and the Employee have duly executed this
Agreement on the date first above written.

Acting By:________________________
Name:
Title:
SIGNED by EMPLOYEE


____________________________________



SCHEDULE 1

The Award


Shares

[INSERT SHARES]
Date of Grant


Period of Restriction

None

Vesting Date


Stock Acquisition Date(s)


Liquidity Date(s)*


Employer's NICs
By accepting the Award (and signing this Agreement) the Employee agrees to enter
into the election (in a form approved by HMRC and acceptable to the Company)
pursuant to which the Employee agrees to assume the liability to pay for the
whole of the Employer's NICs arising in respect of the acquisition of Shares
pursuant to the Vesting of the Award (and grant of the Award is conditional upon
the delivery of such election).
.
Recovery of Tax Liability (including the Employer's NICs referred to above)

By accepting the Award (and signing this Agreement) the Employee agrees to enter
into the Power of Attorney set out in Schedule 2 to this Agreement, authorizing
the Company to sell a sufficient amount of Shares on his/her behalf to settle
the Tax Liability due (and Vesting of the Award is conditional upon the delivery
of such Power of Attorney).

*subject to clause 7.1


SCHEDULE 2

Power of Attorney

By this Power of Attorney made on 29 January 2007, I, [INSERT NAME] HEREBY
APPOINT any director or officer of Cambridge Display Technology, Inc. (the
"Company") to act as my attorney with authority in my name and on my behalf to
sign or execute any such and all agreements, instruments, deeds or other papers
and to do all things in my name as may be necessary to facilitate the sale, on
whatever terms they may determine, of a sufficient number of the shares of
common stock in the capital of the Company to be issued or transferred to me
(the "Shares") pursuant to an award granted to me on 29 January 2007 (the
"Award") in order to fund the payment of any Tax Liability (as defined in the
agreement governing the Award (the "Agreement")) to be accounted for by the
Company or any of its subsidiaries in respect of my Award, together with any
incidental costs incurred in connection with the sale of such Shares.

I declare that this Power of Attorney, having been given by me to secure my
obligations in connection with the terms of the criteria applicable to the
acquisition of Shares by me under the Award (as set out in the Agreement) shall
be irrevocable in accordance with Section 4 of the Power of Attorney Act 1971.

IN WITNESS whereof this Power of Attorney has been duly executed

EXECUTED as a DEED and                )
DELIVERED by                        )
[INSERT NAME]                         )
in the presence of:-                        )


Witness name:

Address:

Occupation:






